Simmons, C. J.
The grounds of the motion for a new trial alleging errors on the part of the judge who presided at the trial are not approved; those which relate to alleged misconduct on the part of the jury, the substitution of one juror for another, and to newly discovered evidence, are not properly verified or supported. The only grounds which can be considered by this court are, that the verdict is contrary to law and contrary to the evidence; and as the evidence for the State was sufficient to support the verdict, no cause for a new trial appears.

Judgment affirmed.

Indictment for murder. Before Judge Griggs (motion for new trial before Judge Bower). Oallioun superior court. December term, 1894.
G. II. Dosier, by T. W. Latham, for plaintiff in error.
J. M. Terrell, attorney-general, and W. N. Spence, solicitor-general, contra.